




EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of February 12, 2014 by
and among MILLER ENERGY RESOURCES, INC., a Tennessee corporation (the
“Company”), JOHN M. BRAWLEY, JR. (“Executive”) and JOHN M. BRAWLEY FINANCIAL
CONSULTING, LLC (the “Consultant”).
 
WHEREAS, the Company and Consultant have previously entered into the Consulting
and Services Agreement (the “Consulting Agreement”) dated as of November 12,
2013, under which the Company engaged the services of the Executive;


WHEREAS, the parties hereto wish to terminate the Consulting Agreement and
directly employ the Executive as an employee of the Company;


WHEREAS, the Executive would be employed upon the terms and conditions herein;


WHEREAS, the parties expect, subject to Section 20 of this Agreement, that the
Consulting Agreement will be without effect following the execution and delivery
of this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
     1.    Employment Period.
 
The Company hereby employs Executive, and Executive agrees to serve the Company
under the terms of this Agreement, for the period commencing on February 12,
2014 (the “Start Date”) and ending on November 12, 2016 (the “Employment
Period”), subject to earlier termination as provided herein.
 
     2.    Duties and Status.
 
The Company hereby engages Executive as Chief Financial Officer of the Company
on the terms and conditions set forth in this Agreement. During the Employment
Period, Executive shall report directly to the Chief Executive Officer of the
Company, and exercise such authority, perform such executive duties and
functions and discharge such executive responsibilities as are reasonably
associated with Executive’s position, consistent with the responsibilities
assigned to officers of companies comparable to the Company, commensurate with
the authority vested in Executive pursuant to this Agreement and consistent with
the Charter and By-laws of the Company as in effect from time to time (the
“Charter and Bylaws”). Without limiting the generality of the foregoing,
Executive shall undertake his duties in a manner consistent with the best
interests of the Company and shall perform his duties to the best of his ability
and in a diligent and proper manner. Executive shall perform all duties,
services and responsibilities in accordance with the guidelines, policies and
procedures established by the Board from time to time. Executive further agrees
to devote his entire business time, attention, full skill and best efforts to
the interests and business of the Company. Notwithstanding the foregoing or any
other provision of this Agreement, it shall not be a breach or violation of this
Agreement for the Executive to (i) serve on corporate (subject to approval of
the Board), civic or charitable boards or committees, (ii) deliver lectures,
fulfill speaking engagements or teach at educational institutions, or (iii)
manage personal investments, so long as such activities do not significantly
interfere with or significantly detract from the performance of the Executive’s
responsibilities to the Company in accordance with this Agreement. The Company
shall establish an office in Houston, Texas from which Executive shall be
allowed to work, with the understanding that travel may be required from time to
time.


     3.    Compensation; Benefits and Expenses.
 
(a) Salary. The Company shall pay to Executive, as compensation for the
performance of his duties and obligations under this Agreement, a base salary at
the rate of $350,000 per annum (the “Base Salary”) which shall




--------------------------------------------------------------------------------




commence as of the Start Date and continue for the remainder of the Employment
Period, payable in arrears in accordance with the normal payroll practices of
the Company for its executive officers.
 
(b) Incentives. In addition to his Salary, Executive will be eligible for the
following incentives.


(i)    Options. Management shall recommend to the Compensation Committee of the
Board of Directors (the “Committee”) allow for the assignment and transfer from
the Consultant to the Executive of the options set forth on Annex A hereto (the
“Option”), previously granted by the Company to the Consultant as compensation
for services to be performed under the Consulting Agreement. In the event such
Option is not transferrable for any reason, the Option shall continue in
accordance with Section 20 hereof.


(ii)    Stock. Management will recommend to the Committee that the Company grant
the Executive 35,000 shares of the Company’s common stock under the 2011 Plan
(the “Grant”). If approved by the Committee, the Grant shall vest in the
Executive on November 12, 2014. The Grant contained in this paragraph will
require approval by the Committee and will further be subject to the Company’s
shareholders approving an increase in the number of shares available under the
2011 Plan sufficient to cover the Grant at a subsequent annual meeting (and all
prior grants, including but not limited to the Option, that have been made
subject to such shareholder approval) (the “Plan Increase”). In all other
respects, the Grant shall be governed by, and the rights of the Executive in the
Option shall be subject to, the terms and conditions of the Company’s 2011 Plan,
except as contemplated by Section 3(b)(iii) below.


(iii)    [Reserved]


(iv)    Additional Bonuses and Discretion. The Board and Committee retain
discretion to award cash incentives, bonuses and long-term incentive awards to
Executive separate from the compensation and incentive opportunities specified
in this Section 3(b) (i.e., the provisions of this Section 3(b) are not
exclusive).
  
(c) Vacation and Sick Leave. Executive shall be entitled during the Employment
Period to vacation time for each calendar year and such paid sick leave as are
in accordance with the normal Company policies and practices in effect from time
to time for senior executives but in no event less than four (4) weeks’
vacation; provided, however, that unless otherwise approved in writing by the
Board, no more than two weeks of such vacation time may be used consecutively,
and provided, further, that any accrued but unused vacation time and paid sick
leave remaining at the end of each calendar year shall be forfeited unless
otherwise agreed to in writing by the Company and Executive.
 
(d) Other Benefits. During the Employment Period, Executive shall be entitled to
participate in the employee benefit plans, programs and arrangements of the
Company in effect during the Employment Period which are generally available to
senior executives of the Company (including, without limitation, 401(k) and
group medical insurance plans), subject to and on a basis consistent with the
terms, conditions and overall administration of such plans, programs and
arrangements.
 
(e) Expenses. In addition to any amounts payable to Executive pursuant to this
Section 3, the Company shall reimburse Executive, upon production of accounts
and vouchers or other reasonable evidence of payment by Executive, all in
accordance with the Company’s regular procedures in effect from time to time,
all reasonable and ordinary expenses as shall have been incurred by him in the
performance of his duties hereunder or other expenses agreed upon in writing by
the Company and Executive. The executive shall also be reimbursed for reasonable
legal fees incurred in conjunction with the review of this agreement.
 
     4.    Termination of Employment.
 
(a) Termination for Cause. The Company may terminate Executive’s employment
hereunder at any time for Cause, subject to Section 5 below. For purposes of
this Agreement, Cause shall mean:
 




--------------------------------------------------------------------------------




(i) Executive’s commission of (A) any violation of law injurious to the Company,
(B) any breach of fiduciary duty or act of negligence or malfeasance, or (C) any
act of dishonesty, fraud or misrepresentation, in each case under these clauses
(A), (B) or (C) which the Board reasonably determines has or may be expected to
have a material detrimental impact on the Company’s business or operations or
would prevent Executive from effectively performing his duties under this
Agreement;


(ii) Executive’s commission during the Employment Period of any other act of
moral turpitude injurious to the Company, which the Board reasonably determines
has or may have a detrimental impact on the Company’s business or operations or
would prevent Executive from effectively performing his duties under this
Agreement;




(iii) a material failure by Executive to discharge his duties, responsibilities
and obligations under this Agreement, or a material failure to follow the
directives of the Chief Executive Officer or the Board, as determined by the
Board in its reasonable discretion.


(b) Termination Upon Death or Disability. The Employment Period shall be
terminated upon the death or Disability (as defined below) of Executive.
"Disability" shall mean that as a result of physical or mental illness, injury,
infirmity or other incapacity as determined by a physician selected by the
Board, Executive is not able to substantially perform his duties and
responsibilities to the Company for a period of one hundred twenty (120)
consecutive days or an aggregate period of more than one hundred and eighty
(180) days in any 12-month period.
 
     5.    Consequences of Termination.
 
(a) For Cause, Death or Disability; By Executive. In the event of termination of
Executive’s employment at any time during the Employment Period (i) by the
Company for Cause, (ii) by Executive for any reason other than if the Executive
resigns under the provisions of Change in Control or (iii) as a result of death
or Disability, Executive shall be entitled only to receive Base Salary accrued
but not paid through the date of termination and the Company shall have no
further obligations to Executive.
 
(b) Other Termination. In the event of a termination of Executive’s employment
at any time during the Employment Period for any reason other than as set forth
in Sections 5(a) or 5(c) hereof,
 
(i)    The Company shall provide to Executive Base Salary accrued but not paid
through the date of termination plus, as severance subject to Section 5(d),
additional payments equal to the greater of 1.50 multiplied by Executive’s
highest annualized Base Salary during the prior three year period or the Base
Salary otherwise payable from the date of termination through the end of the
Employment Period, payable over time in accordance with the Company’s normal
payroll practices as if no termination had occurred; and


(ii)     Executive and the Company intend that payment of severance under
Section 5(b)(i) shall be exempt from treatment as nonqualified deferred
compensation subject to Section 409A of the Internal Revenue Code (“Code Section
409A”) to the maximum extent permitted, first for amounts treated as short-term
deferrals pursuant to Treasury Regulation § 1.409A-1(b)(4) and then for amounts
treated as separation pay due to involuntary separation from service pursuant to
Treasury Regulation § 1.409A-1(b)(9)(iii) to the extent of those amounts paid no
later than the last day of the second taxable year of Executive following the
taxable year of Executive’s termination date and otherwise qualifying for such
exemption.


(c) Change in Control. If at any time during the Employment Period, Executive’s
employment with the Company is terminated by the Company not for Cause after a
Change in Control (as hereinafter defined) or in the 90 days prior to a Change
in Control upon the request of the acquirer or if the Executive resigns as a
result of a material diminution in the Executive’s authority, duties or
responsibilities, a material reduction in the Executive’s then current Base
Salary or a material reduction in the Executive’s then current benefits, a
relocation of more than 50 miles from the Executive’s then current place of
employment being required by the Board or the Executive’s




--------------------------------------------------------------------------------




supervisor, or a material breach by the Company under this Agreement; or the
Executive resigns in connection with a Change in Control as a result of the
Company’s failure to obtain the assumption of this Agreement, without limitation
or reduction, by any successor to the Company or any parent corporation of the
Company, the Company shall pay to Executive, in lieu of the amount otherwise
payable under Section 5(b) but subject to Section 5(d), an amount equal to 2.99
(subject to the proviso below) multiplied by Executive’s highest annualized Base
Salary during the prior three year period in a lump-sum at the applicable time
specified in Section 5(d) but not earlier than the closing of the Change in
Control; provided that, on and after the occurrence of the Plan Increase, 2.00
shall be substituted for “2.99” in this sentence). All units, stock options,
incentive stock options, performance shares, stock appreciation rights and
restricted stock granted and held by Executive immediately prior to a Change in
Control will immediately become 100% vested to the extent duly granted by the
Company and approved by its shareholders (pursuant to the Plan Increase, other
shareholder approved equity compensation plan, or otherwise); and the
Executive’s right to exercise any previously unexercised options will not
terminate until the latest date on which such option would expire but for
Executive’s termination of employment. To the extent the Company is unable to
provide for one or both of the foregoing rights the Company will provide in lieu
thereof a lump-sum cash payment equal to the total value of such units, stock
options, incentive stock options, performance shares, stock appreciation rights
and shares of restricted stock.


For purposes hereof, a “Change in Control” means (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and Rule 13d-3
of the Securities and Exchange Commission thereunder as in effect on the date of
this Agreement) of equity interests (including, without limitation, securities
convertible into equity interests) (“Equity Interests”) representing more than
30.0% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Company; (b) occupation of a majority of the
seats (other than vacant seats) on the Board by Persons who were neither (i)
nominated by the Board nor (ii) approved or appointed by directors so nominated;
(c) the consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the Alaska assets of the Company; or
(d) the approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company. Person means any individual or entity (or group(s)
thereof acting together), which such individual or entity (or group thereof) is
not a beneficial owner of any of the Company’s securities as of the date of this
Agreement.


(d)    Obligation to Execute Release. The Company’s obligation to make the
payments provided for in Section 5(b) and 5(c) (the “Termination Payments”)
shall be subject to Executive’s execution of a release in favor of the Company
and its stockholders and their respective directors, officers and employees, in
form and substance acceptable to the Company, which release is not revoked by
Executive by the end of any applicable revocation period and is thereafter
non-revocable (the “Release Condition”). The Company will supply to Executive a
form of the release (which shall include the Executive’s obligations under
Section 7) not later than the date of Employee's termination, which must be
returned within the time period required by law and must not be revoked by
Employee within the applicable time period (if any) such that the release
becomes legally effective in any event no later than the sixtieth (60th) day
following Executive’s termination of employment. If no time period for execution
or revocation applies under applicable law, the release must be executed and
returned to the Company within 15 days following Executive’s termination of
employment. Amounts payable pursuant to Section 5(b) or 5(c) following
Executive's termination that are subject to the Release Condition shall,
provided the Release Condition has been satisfied, be paid (or, in the case of
installment payments, shall commence being paid) on the first regular payroll
date of the Company following such satisfaction of the Release Condition and in
any event no later than the ninetieth (90th) day following the date of
Executive’s termination of employment, provided that if such 90-day period spans
two calendar years, such payment shall be made or commence in the second such
calendar year. The Company retains discretion to deposit any payment hereunder
in escrow at any time during such fixed period, so that such deposited amount is
constructively received and taxable income to Executive upon deposit (it may be
constructively received even in the absence of such deposit) but with
distribution from such escrow remaining subject to Executive's satisfaction of
the Release Condition.


(e) Withholding of Taxes. All compensation, in cash or otherwise, required to be
paid by the Company to Executive under this Agreement shall be subject to the
withholding of such amounts, if any, relating to tax, excise




--------------------------------------------------------------------------------




tax and other payroll deductions as the Company may reasonably determine it
should withhold pursuant to any applicable law or regulation.
 
(f) No Other Obligations. Except for the obligations of the Company provided by
this Agreement, by any employee benefit plan of the Company in which Executive
participates, or by operation of applicable law, the Company shall have no
further obligations to Executive upon his termination of employment.
 
     6.    Indemnity.


The Company shall, during Executive’s employment with the Company and
thereafter, indemnify Executive to the fullest extent permitted by law and by
its Charter and By-laws and shall assure that Executive is covered by the
Company’s D&O insurance policies, if available, and any other insurance policies
that protect employees as in effect from time to time. Such insurance policies
shall be with providers, and provide for coverage in amounts, customary and
reasonable within the industry in which the Company operates.
 
     7.    Restrictive Covenants.
 
(a) Proprietary Information.
 
(i) Executive agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the business or
financial affairs of the Company or any Affiliates (as defined in Section 7(f)
below) is and shall be the exclusive property of the Company or any Affiliates.
Such information and know-how shall include, but not be limited to, inventions,
products, processes, methods, techniques, formulas, compositions, compounds,
projects, developments, plans, research data, clinical data, financial data,
personnel data, computer programs, customer and supplier lists, client lists,
business plans, operational methods, pricing policies, marketing plans, sales
plans, identity of suppliers or vendors, trading positions, sales, profits or
other financial or business information, in each case of or relating to the
business of the Company or any Affiliates (collectively, “Proprietary
Information”). Except in connection with, and on a basis consistent with, the
performance of his duties hereunder, Executive shall not disclose any
Proprietary Information to others outside the Company or any Affiliates or use
the same for any unauthorized purposes without written approval by the Board,
either during or at any time after the Employment Period.
 
(ii) Executive agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, customer
lists, customer solicitations or other written, photographic, or other tangible
material containing Proprietary Information, whether created by Executive or
others, which shall come into his custody or possession, shall be and are the
exclusive property of the Company or any Affiliates to be used by Executive only
in the performance of his duties for the Company. Executive agrees to deliver to
the Company upon the expiration of the Employment Period all such material
containing Proprietary Information.
 
(iii) Executive agrees that his obligation not to disclose or use information,
know-how and records of the types set forth in paragraphs (i) and (ii) above,
also extends to such types of information, know-how, records and tangible
property of customers of the Company or any Affiliates or suppliers to the
Company or any Affiliates or other third parties who may have disclosed or
entrusted the same to the Company or any Affiliates or to Executive in the
course of the Company’s business.
 
(iv) Notwithstanding the foregoing, Proprietary Information shall not include
information which (A) is or becomes generally available or known to the public,
other than as a result of any disclosure by Executive in violation hereof; or
(B) is or becomes available to Executive on a non-confidential basis from any
source other than the Company, other than any such source that is prohibited by
a legal, contractual, or fiduciary obligation to the Company from disclosing
such information.
 




--------------------------------------------------------------------------------




(v) In the event that Executive is requested pursuant to, or becomes compelled
by, any applicable law, regulation, or legal process to disclose any Proprietary
Information, Executive shall provide the Company with prompt written notice
thereof so that the Company may seek a protective order or other appropriate
remedy or, in the Company’s sole and absolute discretion, waive compliance with
the terms hereof. In the event that no such protective order or other remedy is
obtained, or the Company waives compliance with the terms hereof, Executive
shall furnish only that portion of such Proprietary Information which Executive
is advised by counsel in writing is legally required. Executive will cooperate
with the Company, at the Company’s sole cost and expense, in its efforts to
obtain reliable assurance that confidential treatment will be accorded such
Proprietary Information.
 
(b)  Other Agreements. Executive represents that his performance of all the
terms of this Agreement and as an employee of the Company does not and will not
breach any agreement (i) to keep in confidence proprietary information,
knowledge or data acquired by him in confidence or in trust prior to his
employment with the Company, (ii) to refrain from competing, directly or
indirectly, with the business of his previous employer or any other party, and
(iii) to refrain from soliciting the employment of any employees of any previous
employer or any other party.
 
(d) Non-Competition and Non-Solicitation. During any period of Executive’s
employment hereunder and for a period of one (1) year thereafter, Executive
shall not engage (whether as an employee, consultant, director, agent or
independent contractor) in any Business Activities (other than such activities
as would otherwise be permissible under the last sentence of Section 2 hereof)
on behalf of himself or any person, firm or entity, and Executive shall not
acquire any financial interest (except for equity interests in publicly-held
companies that will not be significant and that, in any event, will not exceed
five percent (5%) of the outstanding equity of such company) in any entity which
engages in Business Activities in the geographic area of the State of Alaska or
the State of Tennessee. During the period that the above noncompetition
restriction applies, Executive shall not, without the written consent of the
Company: (i) solicit any employee of the Company or any Affiliates to terminate
his employment, or (ii) solicit any customers, partners, resellers, vendors or
suppliers of the Company on behalf of any individual or entity other than the
Company or its Affiliates. As used herein, the term “Business Activities” shall
mean any and all business activities of the Company and any Affiliates as
presently conducted and/or conducted for the past two (2) years.
 
(e) Enforcement. The Company shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any continuation of
any violation of the provisions of this Section 7.
 
(f) Affiliates. For purposes of this Agreement, “Affiliates” shall mean any
individuals or entities that directly or indirectly, through one or more
intermediaries, controls, are controlled by or are under common control with the
Company. For purposes of this definition, “control” means the power to direct
the management and policies of another, whether through the ownership of voting
securities, by contract or otherwise.
 
8.    Provisions Relating to Possible Excise Tax.


(a)    Cut-Back to Maximize Retained After-Tax Amounts. The Company will reduce
any payment relating to a Change in Control (with a "payment" including, without
limitation, the vesting of an option or other non-cash benefit or property)
pursuant to any plan, agreement or arrangement of the Company (together,
"Separation Payments") to the Reduced Amount (as defined below) if but only if
reducing the Separation Payment would provide to Executive a greater net
after-tax amount of Separation Payments than would be the case if no such
reduction took place. The “Reduced Amount” shall be an amount expressed in
present value which maximizes the aggregate present value of the Separation
Payments without causing any Separation Payment to be subject to the excise tax
under Section 4999 (and related Section 280G) of the Code (“Excise Tax”),
determined in accordance with Section 280G(d)(4) of the Code. Any reduction in
Separation Payments shall be implemented in accordance with Section 8(b).






--------------------------------------------------------------------------------




(b)    Implementation Rules. Any reduction in payments under Section 8(a) shall
apply to cash payments and/or vesting of equity awards so as to minimize the
amount of compensation that is reduced (i.e., it applies to payments or vesting
that to the greatest extent represent parachute payments), with the amount of
compensation based on vesting to be measured (to be minimally reduced, for
purposes of this provision) by the intrinsic value of the equity award at the
date of such vesting. Executive will be advised of the determination as to which
compensation will be reduced and the reasons therefor, and Executive and his
advisors will be entitled to present information that may be relevant to this
determination. No reduction shall be applied to an amount that constitutes a
deferral of compensation under Code Section 409A except for amounts that have
become payable at the time of the reduction and as to which the reduction will
not result in a non-reduction in a corresponding amount that is a deferral of
compensation under Code Section 409A that is not currently payable.
 
For purposes of determining whether any of the Separation Payments will be
subject to the Excise Tax and the amount of such Excise Tax:


(i)    The Separation Payments shall be treated as "parachute payments" within
the meaning of Section 280G(b)(2) of the Code, and all "excess parachute
payments" within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless, and except to the extent that, in the
written opinion of independent compensation consultants, counsel or auditors of
nationally recognized standing ("Independent Advisors") selected by the Company
and reasonably acceptable to a majority of the employees who have agreements in
place with the Company requiring additional payments to them which shall become
due in connection with any Change in Control, the Separation Payments (in whole
or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the base amount within the meaning of Section 280G(b)(3) of the Code or are
otherwise not subject to the Excise Tax.


(ii)    The value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Independent Advisors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.


For purposes of determining reductions in compensation under Section 8(b), if
any, Executive will be deemed (A) to pay federal income taxes at the applicable
rates of federal income taxation for the calendar year in which the compensation
would be payable; and (B) to pay any applicable state and local income taxes at
the applicable rates of taxation for the calendar year in which the compensation
would be payable, taking into account any effect on federal income taxes from
payment of state and local income taxes. Compensation will be adjusted not later
than the applicable deadline under Code Section 409A to provide for accurate
payments under the cut-back provision of Section 8(b), but after any such
deadline no further adjustment will be made if it would result in a tax penalty
under Code Section 409A.


(c)    Internal Revenue Service Proceedings. The Company shall have the right to
control all proceedings with the Internal Revenue Service (or relating thereto)
that may arise in connection with the determination and assessment of any Excise
Tax and, at its sole option, the Company may pursue or forego any and all
administrative appeals, proceedings, hearings, and conferences with any taxing
authority in respect of such Excise Tax (including any interest or penalties
thereon); provided, however, that the Company's control over any such
proceedings shall be limited to issues with respect to which compensation may be
reduced hereunder, and Executive will be entitled to settle or contest any other
issue raised by the Internal Revenue Service or any other taxing authority.
Executive agrees to cooperate with the Company in any proceedings relating to
the determination and assessment of any Excise Tax.


9.    Code Section 409A Compliance Rules.
 
(a)    In General. This Section 9 serves to ensure compliance with applicable
requirements of Code Section 409A. Certain provisions of this Section 9 modify
other provisions of this Agreement. If the terms of this Section 9 conflict with
other terms of the Agreement, the terms of this Section 9 shall control.




--------------------------------------------------------------------------------




(b)    Timing of Certain Payments. Unless an amount is payable under a plan,
program or arrangement on explicit terms providing for a delay in payment after
the Executive’s Termination (as defined below) for any reason, which terms
comply with Code Section 409A, amounts earned or accrued as of the date of such
Termination shall be payable at the date the amounts otherwise would have been
payable under the respective plans, programs and arrangements but subject to the
delay provided by Section 9(d). Any payment or benefit required under this
Agreement to be paid in a lump sum or otherwise to be paid promptly at or
following a date or event shall be paid no later than 15 days after the due
date, subject to Section 5(d) and Section 9(d), as applicable. In no event may
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement which constitutes nonqualified deferred
compensation subject to Code Section 409A, and to the extent an amount of such
deferred compensation is payable within a specified time period, the time during
such period at which such amount is paid shall be at the discretion of the
Company except as otherwise required by Section 5(d).
(c)    Separate Payments. Each installment payment under Section 5(b) shall be
deemed a separate payment for purposes of Code Section 409A. Each other amount
payable under this Agreement shall be deemed a separate payment for purposes of
Code Section 409A.
(d)    Special Rules for Severance Payments. In the case of severance payments
under Section 5(b) or 5(c) (the “Severance Payments”) which constitute
nonqualified deferred compensation subject to Code Section 409A, the term
“termination of employment” or similar term shall mean a “separation from
service” as defined in Treasury Regulation § 1.409A-1(h). If any of such
Severance Payment is payable within six months after Executive’s termination of
employment and, at the time of such termination, Executive was a “specified
employee” as defined in Treasury Regulation § 1.409A-1(i), such payment shall
instead be paid at the date that is six months after Executive’s termination of
employment (or earlier at the date 15 days after the death of Executive).
(e)    Expense Reimbursements and In-Kind Benefits. With regard to any provision
in this Agreement that provides for reimbursement of expenses or in-kind
benefits, except for any expense, reimbursement or in-kind benefit provided
pursuant to this Agreement that does not constitute a “deferral of
compensation,” within the meaning of Code Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be deemed to be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Internal Revenue Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect, and (iii) such payments shall be made on or before the
last day of Executive’s taxable year following the taxable year in which the
expense occurred.
(f)    Other Provisions.
(i)    Non-transferability. No right to any payment or benefit under this
Agreement shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by Executive’s
creditors or of any of Executive’s beneficiaries.
(ii)    No Acceleration. The timing of payments and benefits under the Agreement
may not be accelerated to occur before the time specified for payment hereunder,
except to the extent permitted under Treasury Regulation § 1.409A-3(j)(4) or as
otherwise permitted under Code Section 409A without Executive incurring a tax
penalty.
(iii)    Intention to Comply with Code Section 409A; Modifications. To the
fullest extent possible, payments and benefits provided under this Agreement are
intended to be exempt or excluded from the definition of “deferred compensation”
under Code Section 409A in accordance with one or more exemptions or exclusions
available under Code Section 409A. If and to the extent that any such payment or
benefit is, or becomes subject to, Code Section 409A due to a failure to qualify
for such an exemption or exclusion, this Agreement is intended to comply with
the applicable requirements of Code Section 409A with respect to such payment or
benefit so as to avoid the imposition of any taxes and/or penalties due to a




--------------------------------------------------------------------------------




violation of Code Section 409A. To the extent possible, this Agreement shall be
interpreted and administered in a manner consistent with the foregoing statement
of intent. This Agreement may be modified in order to comply with Code Section
409A or exemptions or exclusions under Code Section 409A; any such modification
shall be made in good faith and to the extent reasonably practical shall
maintain the economic and other benefits provided to Executive and the Company
under this Agreement without failing to comply with Code Section 409A.
(iv)    Company Not Liable for Non-Compliance with Code Section 409A. In no
event whatsoever (including without limitation as a result of this Section 9)
shall the Company be liable for any taxes, penalties or interest that may be
imposed on Executive pursuant to Code Section 409A or under any similar
provision of state tax law, including by not limited to damages for failing to
comply with Code Section 409A and/or any similar provision of state tax law.
     10.    Notices.
 
Any notice or other communication required or permitted to be given to any party
hereunder shall be in writing and shall be given to such party at such party’s
address set forth below or such other address as such party may hereafter
specify by notice in writing to the other party. Any such notice or other
communication shall be addressed as aforesaid and given by (a) certified mail,
return receipt requested, with first class postage prepaid, (b) hand delivery,
or (c) reputable overnight courier. Any notice or other communication will be
deemed to have been duly given (i) on the fifth day after mailing, provided
receipt of delivery is confirmed, if mailed by certified mail, return receipt
requested, with first class postage prepaid, (ii) on the date of service if
served personally or (iii) on the business day after delivery to an overnight
courier service, provided receipt of delivery has been confirmed:


If to the Company, to:


Miller Energy Resources, Inc.
9721 Cogdill Road
Suite 302
Knoxville, Tennessee 37932
Attention: Chief Executive Officer


with a copy to:


Miller Energy Resources, Inc.
9721 Cogdill Road
Suite 302
Knoxville, Tennessee 37932
Attention: General Counsel


If to Executive, as follows:


John M. Brawley
612 E 10 ½ ST
Houston, TX, 77008
or to such other address as the Company may have on file in its payroll records
for the Executive from time to time.
 




--------------------------------------------------------------------------------




     11.    Non-Assignment; Successors.
 
Neither party hereto may assign his or its rights or delegate his or its duties
under this Agreement without the prior written consent of the other party,
provided that, the Company may assign its rights hereunder to any affiliate or
successor entity without obtaining such consent. This Agreement shall inure to
the benefit of and be binding upon the heirs, assigns or designees of the
parties hereto. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any such successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.
 
     12.    Entire Agreement.
 
This Agreement, together with the 2011 Plan and any stock option agreement
evidencing the Option, constitutes the entire agreement by the Company and
Executive with respect to the subject matter hereof and supersedes any and all
prior agreements or understandings between Executive and the Company with
respect to the subject matter hereof, whether written or oral.
 
13.    Amendment and Waiver.
 
Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), only by the written consent of all parties hereto. Any agreement
on the part of a party to any extension or waiver shall only be valid if set
forth in an instrument in writing signed on behalf of such party. Any such
waiver or extension shall not operate as waiver or extension of any other
subsequent condition or obligation.
 
14.    Unenforceability, Severability.
 
If any provision of this Agreement is found to be void or unenforceable by a
court of competent jurisdiction, the remaining provisions of this Agreement
shall nevertheless be binding upon the parties with the same force and effect as
though the unenforceable part had been severed and deleted.
 
15.    Specific Performance.
 
The parties hereto agree that irreparable damage would occur if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity.


16.    Mitigation.
 
Executive will not be required to mitigate the amount of payments provided for
under this Agreement by seeking other employment or otherwise, nor shall the
amount of payments provided for under this Agreement be reduced by any
compensation earned by Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by Executive to the Company, or otherwise.


     17.    Governing Law.
 




--------------------------------------------------------------------------------




This Agreement shall be construed, interpreted and enforced in accordance with,
and shall be governed by, the laws of the State of Tennessee applicable to
contracts made and to be performed wholly therein without giving effect to
principles of conflicts or choice of laws thereof.
 
18.    Jurisdiction; Costs.
 
Each of the parties hereto hereby irrevocably consents and submits to the
exclusive jurisdiction of the state and federal courts located in Knox County,
Tennessee in connection with any proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby and waives any objection to
venue in Knox County, Tennessee. In addition, each of the parties hereto hereby
waives trial by jury in connection with any claim or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby. In the
event of any legal proceeding (in arbitration, a court of law or otherwise)
arises between the parties in respect of this Agreement, if the Executive is the
substantially prevailing party under any final non-appealable award or judgment,
he will be entitled to recover from the Company, in addition to any other relief
awarded, all reasonable costs and expenses (including reasonable legal fees,
costs and expenses) that the Executive incurs in connection with those
proceedings.
 
     19.    Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.
 
     20.    Effect of Consulting Agreement; Transfer of Options.


By its signature below, immediately upon the approval of the Committee to the
assignment and transfer to the Executive of the Option (or if later on the date
of this Agreement), as contemplated in Section 3(b)(i) above, the Consultant
hereby transfers and assigns, to the fullest extent permitted by law and
pursuant to the 2011 Plan, all of its right, title and interest in the Option,
when issued, to the Executive. The parties hereto agree that immediately upon
the transfer and assignment of the Option, the Consulting Agreement shall be
without further effect and void; provided, however, that in the event the
assignment and transfer of the Option shall not be effective for any reason, for
so long as this Agreement remains in full force and effect, the Consulting
Agreement shall be deemed to continue unterminated except that no “Fee” (as
defined in the Consulting Agreement) or other consideration shall be payable
thereunder and no services need be rendered thereunder, as such compensation and
obligations shall be fully superseded by the terms of this Agreement. For the
avoidance of doubt, in the event this Agreement is terminated for any reason,
the Consulting Agreement shall likewise be terminated automatically without the
need for further action.




 IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the Agreement Date.
 
 
MILLER ENERGY RESOURCES, INC.
 
By: /s/ Scott M. Boruff
 
Name: Scott M. Boruff
 
Title: Chief Executive Officer
 
 
 
By: /s/ John M. Brawley, Jr. 
 
John M. Brawley, Jr.

THE ABOVE EMPLOYMENT AGREEMENT
 
IS HEREBY CONSENTED AND AGREED TO,
 
INCLUDING BUT NOT LIMITED TO THE
 
TERMS OF SECTION 20 THEREOF:
 
 
 
JOHN M. BRAWLEY FINANCIAL CONSULTING, LLC
 
 
 
By: /s/ John M. Brawley, Jr.
 
Name: John M. Brawley, Jr.
 
Title: Sole Member
 











--------------------------------------------------------------------------------




ANNEX A


Stock and Options under Consulting Agreement


Options. The Committee previously approved the granting of an option to
Consultant under the Company’s 2011 Equity Compensation Plan (the “2011 Plan”)
to purchase 800,000 shares of the Company’s common stock (the “Option”) with an
exercise price of $6.11 per share, as determined on November 12, 2013. The
Option vests as follows: (a) 300,000 shares available under the Option shall
vest in the Consultant (or if the Consultant shall have assigned the same to the
Executive, in the Executive) on May 12, 2014, (b) 250,000 shares available under
the Option shall vest in the Consultant (or if the Consultant shall have
assigned the same to the Executive, in the Executive) on November 12, 2015, and
(c) 250,000 shares available under the Option shall vest in the Consultant (or
if the Consultant shall have assigned the same to the Executive, in the
Executive) on November 12, 2016. The grant of the Option will be (and remains)
subject to the Company’s shareholders approving, at a subsequent annual meeting,
an increase in the number of shares available under the 2011 Plan sufficient to
cover the grant (and all prior grants that have been made subject to such
shareholder approval). The rights of the Consultant (or if the Consultant shall
have assigned the same to the Executive, the Executive) in the Option shall be
subject to, the terms and conditions of the Company’s 2011 Plan, except as
expressly set forth in the Option Award Agreement or as contemplated by Section
3(b)(iii) of this Agreement.


 




